                   IN THE UNITED ST ATES DISTRICT COURT
                                                                                 FILED
                       FOR THE DISTRICT OF MONT ANA
                                                                                  OCT 17 2018
                                 BUTTE DIVISION                                Clark, U.S. District Court
                                                                                  District Of Montana
-------------~--------------Helena
IN RE BUTTE SCHOOL DISTRICT
NO. 1                                             Cause No. CV-60-BU-SEH

                                           ORDER GRANTING MOTION TO
This document relates to All Actions     IREDACT EXHIBITS ATTACHED TO
                                               REPORT TO COURT



      C.S. and McCarvel's Motion To Redact Exhibits Attached to Report to

Court is GRANTED as follows:

      ORDERED:

      The redacted version of Exhibits B, C, D, E, G and H attached to C.S. and

McCarvel's Report to Court [Docs. 219-2, 219-3, 219-4, 219-5, 219-7 and 219-8]

shall be placed in the record as a substitute for the unredacted version previously

filed. The unredacted version of Docs. 219-2, 219-3, 219-4, 219-5, 219-7 and 219-

8 shall be sealed and not open to the public, except by specific order of this Court.

      Dated this    /Jt.{_y of October, 2018

                         ,~foltPdcl~
                          UNITED STATES DISTRICT COURT JUDGE
